IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

MEX GROUP MAINTENANCE &                 NOT FINAL UNTIL TIME EXPIRES TO
REPAIR, INC.,                           FILE MOTION FOR REHEARING AND
                                        DISPOSITION THEREOF IF FILED
      Petitioner,
                                        CASE NO. 1D14-2805
v.

STATE OF FLORIDA,
DEPARTMENT OF FINANCIAL
SERVICES DIVISION OF
WORKERS' COMPENSATION,

     Respondents.
___________________________/

Opinion filed August 6, 2014.

Petition for Writ of Mandamus -- Original Jurisdiction.

Bennett M. Miller of the Law Offices of Bennett M. Miller, Tallahassee, for Petitioner.

Alexander R. Brick, Assistant General Counsel, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of mandamus is denied.

WOLF, ROBERTS, and ROWE, JJ., CONCUR.